Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Objections
In view of the amendment filed on 4/19/2021 clarifying the language of the claims the objections made against the claims in the office action of 2/17/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 4/28/2021 clarifying the language of several claims several of the 112 rejections made against the claims in the office action of 2/17/2021 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the plurality of physiological and pathological sensors are connected to the processor via a wired connection, however the original disclosure does not provide support for the amended claim language. Claim 1 has been amended to recite that the plurality of physiological and pathological sensors are connected to the processor via a wired connection, the plurality of  pathological sensors include a microscopy based auto-analyzer attached to the robotic arm, therefore the microscopy based auto-analyzer attached to the robotic arm, which is part of the plurality of pathological sensors is connected to the processor via a wired connection, however the original disclosure does not provide support for the amended claim language. The disclosure recites the signal from eHealth sensors being sent to a processor in the personal computer via a wired USB connection (e.g. para. [0049] of published application US 2018/0256029) but there is no recitation of a pathological sensor that includes a microscopy based auto-analyzer attached to the robotic arm being connected via wired connection to the processor. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 has been amended to recite that the  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a connection between the processor and robotic arm. The processor identifies anomalies using the plurality of physiological signals, plurality of pathological signals and output of the precision scanners yet does not discloses any sort of structural relationship between the processor and robotic arm, clarification is required. Claims 1, 9 and 14 have been amended to recite that a cognitive engine present on the cloud server compares, the parameters sensed by the plurality of physiological sensors, the parameters sensed by the plurality of pathological sensors and the set of anomalies with the parameters corresponding to the plurality of diseases to diagnose and generate a report, however the claims only recite that the identified set of anomalies are sent to the cloud server, are the parameters sensed by the plurality of physiological sensors and the parameters sensed by the plurality of pathological sensors also sent to the cloud server, clarification is required. Claim 7 recites that the processor generates the set of anomalies with reduced false negatives and false positives, it is unclear what further structural features applicant is attempting to claim, clarification is required. Claim 8 recites “through a Bluetooth communication for sensors data acquisition”, is applicant referring to the sensor data acquisition for the physiological sensors, clarification is required. Claims 2-3, 5-8 and 11-13 directly or indirectly depend from claims 1 and 9 and are also rejected to for the reasons stated above regarding claims 1 and 9. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9 and 14 have been considered but are moot since the rejections have been updated in view of the claim amendment. It 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792